Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 23, 2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00877-CV



    IN RE GHAZALA BUTT, M.D., JANIS SNYDER, CRNA, AND THE
                METHODIST HOSPITAL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-14096

                         MEMORANDUM OPINION

      On October 10, 2018, relators Ghazala Butt, M.D., Janis Snyder, CRNA, and
The Methodist Hospital filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Bill Burke, presiding judge
of the 189th District Court of Harris County, to grant relators’ motion for leave to
designate certain persons as responsible third parties.

      On October 15, 2018, relators filed a motion to dismiss their petition for writ
of mandamus because the parties have agreed to settle the case.

      We GRANT the motion and dismiss relators’ petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                          2